Citation Nr: 0804019	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-21 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to the service-connected post-
traumatic stress disorder.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to May 1967 
and from August 1967 to October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied entitlement to the benefits 
currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a hearing in Cleveland in May 2007 to present 
testimony on the issues on appeal.  The hearing transcript 
has been associated with the claims file.  Thereafter, the 
veteran submitted additional evidence, without a waiver of RO 
consideration of that evidence.  However, upon review of the 
evidence, it is found to be duplicative of that which was 
already of record.  Therefore, no waiver is needed prior to 
Board review of the claims. 

The issues of entitlement to service connection and a TDIU 
are discussed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran's post-traumatic stress disorder is 
manifested by high levels of anxiety and depression that 
affect his ability to function in the outside world; suicidal 
ideation and self-injurious behaviors; impaired impulse 
control; an inability to maintain effective relationships; 
and continued difficulty in adapting to stressful situations, 
resulting in social isolation in his home.

2.  The evidence of record does not demonstrate that the 
veteran's post-traumatic stress disorder causes gross 
impairment in thought processes or communication; 
hallucinations or delusions; disorientation to time, place, 
or person; memory loss for names of close relatives, own 
occupation or own name; or other symptoms on a par with the 
level of severity exemplified in these manifestations.  

3.  Service connection for bilateral hearing loss was denied 
by rating decision in September 1985.  The veteran did not 
perfect an appeal of this decision.  

4.  Evidence submitted since September 1985 relates to 
unestablished facts necessary to substantiate the claim for 
service connection for bilateral hearing loss and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for post-traumatic 
stress disorder are met during the entire appellate period.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 
(2007).

2.  The September 1985 rating decision denying service 
connection for bilateral hearing loss is final.  38 U.S.C. 
§ 4005(c) (1982); 38 C.F.R. §§ 3.160, 19.129, 19.192 (1985).
	
3.  The evidence added to the record since September 1985 is 
new and material; the claim for service connection for 
bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in January 2004, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for an increased evaluation and the standard by 
which evidence was reviewed in determining whether to reopen 
a previously denied claim.  The notice included the 
information and evidence that VA would seek to provide and 
the information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claim.  

In March 2006, the AOJ provided notice with respect to the 
initial disability rating and effective date elements of the 
claims.  Although this notice was delivered after the initial 
denial of the claims, the AOJ subsequently readjudicated the 
claims based on all the evidence in August 2006, without 
taint from prior adjudications.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant notification letter followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  Thus, the veteran was not precluded from 
participating effectively in the processing of his claims and 
the late notice did not affect the essential fairness of the 
decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured, to include Social Security 
Administration (SSA) records related to his grant of 
disability benefits from that agency.  The veteran has been 
medically evaluated in conjunction with his increased rating 
claim.  The duty to assist has been met.

Disability Evaluations

The veteran seeks a higher evaluation for his service-
connected post-traumatic stress disorder (PTSD).  Disability 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155; 38 
C.F.R. Part 4.  In view of the number of atypical instances, 
it is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified.  38 C.F.R. § 4.21.  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code (DC), the higher evaluation is assigned if 
the disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).

Service connection was established for PTSD effective in 
February 1981 and was evaluated as 10 percent disabling under 
38 C.F.R. § 4.130, DC 9411.  In November 1987, that 
evaluation was increased to 30 percent disabling, where it 
has stayed since.  In September 2003, the veteran brought the 
current claim for an increase.  

Under the rating criteria for mental disorders, the next 
higher rating of 50 percent is warranted where the disorder 
is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, DC 9411.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability rating requires total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name. Id.

It is noted that the "such symptoms as" language of the 
diagnostic code listed above means "for example" and does 
not represent an exhaustive list of symptoms that must be 
found before granting the rating of that category.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, 
as the Court also pointed out in that case, the list of 
examples "provides guidance as to the severity of symptoms 
contemplated for each rating."  Id.  Accordingly, while each 
of the examples needs not be proven in any one case, the 
particular symptoms must be analyzed in light of those given 
examples.  Put another way, the severity represented by those 
examples may not be ignored.

During the course of the appeal, the veteran underwent a VA 
mental disorders examination in May 2005.  Also of record are 
VA outpatient clinical records dating from prior to the claim 
through June 2005.  As the veteran's Social Security 
Administration disability benefits were granted based in part 
on his service-connected psychiatric disorder, those records 
have been obtained and reviewed.  The veteran offered 
testimony regarding his symptoms before the undersigned in 
May 2007.  Based on a review of all the evidence, the 
criteria for a 70 percent rating, and no higher, have been 
met.

The veteran's May 2005 VA examination was conducted by a 
psychologist who reviewed the case file, interviewed the 
veteran, and performed psychological testing in an effort to 
determine the severity of his service-connected disorder.  
The veteran reported increasingly intrusive recollections of 
his combat service in Vietnam, largely in the form of 
nightmares and other sleep disturbances, which necessitate 
the use of medication for sleep.  The veteran also reported 
sleeping with a weapon beside the bed for protection.  

The veteran relayed significant social isolation and his 
inability to maintain effective relationships.  The examiner 
noted that the veteran had been married and divorced three 
times, had a long term live-in girlfriend until the year 
prior, had 8 children and many grandchildren, but only kept 
contact with one daughter and her children.  The psychiatric 
clinic notes throughout the appeal confirm on-going 
altercations between the veteran and his ex-wives, to include 
involvement of the legal system and domestic violence 
threats.  

Chronic suicidal thoughts were noted on exam.  The veteran 
specifically described several incidents of self-injurious 
behavior, such as sticking pins in himself and holding a hot 
iron to his arm, to "punish [himself] for being stupid."  A 
June 2005 progress note indicates that one could clearly see 
the outline of the iron on his arm.  Psychometric testing 
revealed depression in the severe range of symptoms.  This is 
confirmed in the outpatient clinical records throughout the 
appeal.  See, e.g., progress notes dated in December 2003 and 
March 2004.  

The veteran scored in the severe range of anxiety symptoms.  
He reported on exam that he often felt as if he needed to 
take cover when startled by loud noises.  He would wake up in 
the night to the slightest noises, necessitating a sweep of 
the home to determine if someone was in the house.  The 
progress notes confirm that the veteran is consistently noted 
to be anxious and irritable in mood.  In December 2003, it 
was put as "preoccupied with his symptoms."  A January 2004 
note indicated chronic anxiety, which was contributory to his 
increase in intake of both alcohol and cigarettes.  He also 
testified to these feelings before the undersigned.

Also noted on exam, and consistently reported in the progress 
notes, is the veteran's anger management problem, which has 
led to periods of violence and several incidents of domestic 
violence involving the women with whom he has had 
relationships.  Anger issues were a recurrent theme 
throughout the veteran's mental health treatment.

These symptoms show that the veteran has high levels of 
anxiety and depression that affect his ability to function in 
the outside world, as evidenced in part by his suicidal 
ideation and self-injurious behaviors.  He has demonstrated 
impaired impulse control in his relationships with women as 
well as an inability to maintain effective relationships.  He 
has experienced continued difficulty in adapting to stressful 
situations, and as a result, has socially isolated himself in 
his home.  On the whole, these symptoms more nearly 
approximate those contemplated by the 70 percent rating 
category.  

They are not, however, comparable to the symptoms of the 100 
percent category.  Specifically, the record is devoid of 
evidence of gross impairment in thought processes or 
communication.  His May 2005 examination revealed that he was 
oriented to time, place, and person.  He was alert, 
cooperative and showed good eye contact.  His thought process 
was goal-oriented and had no derailment, loose or clanging 
associations.  Nor does the evidence support hallucinations 
or delusions.  In all, the veteran's symptoms do not rise to 
the level of severity represented by the examples offered in 
the Schedule at the 100 percent level.  

The Board recognizes that the veteran is in receipt of SSA 
disability benefits because he is unable to work.  This grant 
of benefits was based in part on his diagnosis of PTSD.  
However, it also included the impairment caused by his 
currently non-service-connected heart and respiratory 
disorders.  There is no evidence that the veteran's PTSD 
causes a total occupational impairment on its own, sufficient 
to warrant the schedular 100 percent rating.  The 
psychologist in the May 2005 examination specifically opined 
that the veteran's psychiatric disorder caused mild to 
moderate work inefficiency and productivity, due to his 
distractibility and his avoidance of social contact and 
confrontation.  Additionally, the veteran had moderate to 
high moderate reduction in ability to adapt to stressful 
circumstances such as in the workplace.  However, he did not 
have gross impairment of thought processes and was able to 
maintain a logical thinking process and thus was capable of 
employment.  The outpatient clinical records do not 
contradict this finding.  Thus, based on the evidence of 
record, a total schedular rating is not warranted for the 
veteran's PTSD.  

The Board notes that the issue of a total disability rating 
based on individual unemployability (as opposed to a 
schedular total rating) is remanded below with the veteran's 
claim for service connection for a heart disorder.  

New & Material Evidence

The veteran seeks service connection for bilateral hearing 
loss.  By rating decision dated in September 1985, the RO 
denied the veteran's claim on the basis that there was no 
current diagnosis of hearing loss in the right ear, and that 
there was no evidence of aggravation of preexisting hearing 
loss in the left ear.  The evidence of record at the time 
consisted of the veteran's service medical records and VA 
outpatient clinical records.  The veteran filed a notice of 
disagreement, but did not perfect an appeal of the decision.

Applicable law provides that an RO decision which is 
unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  Finality is determined by the law in effect at 
the time of the decision.  Therefore, in this case, the 
unappealed September 1985 rating decision denying service 
connection for bilateral hearing loss is final.  38 U.S.C. 
§ 4005(c) (1982); 38 C.F.R. §§ 3.160, 19.129, 19.192 (1985).  
Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

"New" evidence is existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

Since the September 1985 denial, a November 1987 audio 
examination was entered into the record.  At that time, a 
diagnosis of bilateral high frequency sensorineural hearing 
loss was rendered.  The audiologist who examined the veteran 
indicated that the hearing loss was noise-induced.  Presuming 
this exam and opinion to be credible for the limited purpose 
of ascertaining its materiality, it is found to be material 
to the issue at hand.  See Justus v. Principi, 3 Vet. 
App. 510, 512 (1992).  It constitutes a diagnosis of right 
ear hearing loss not previously established and appears to 
attribute the disorder to noise exposure.  Therefore, the 
veteran is found to have submitted new and material evidence 
sufficient to reopen his previously denied claim of 
entitlement to service connection for bilateral hearing loss.  
On this limited issue, the appeal is granted.





ORDER

A 70 percent rating for post-traumatic stress disorder is 
granted, subject to regulations applicable to the payment of 
monetary benefits.

New and material evidence having been submitted, the 
application to reopen the previously disallowed claim of 
entitlement to service connection for bilateral hearing loss 
is granted.

REMAND

The veteran seeks service connection for two audio disorders.  
The Board is required to seek a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
disability, establishes that the veteran suffered an event, 
injury or disease in service, and indicates that the current 
disability may be associated with the in-service event, 
injury or disease.  38 C.F.R. § 3.159(c)(4) (2007).  

Here, the current medical evidence establishes that the 
veteran receives treatment for bilateral hearing loss and 
that he has complaints consistent with a diagnosis of 
tinnitus, though a formal diagnosis has not yet been made.  
The veteran's service records confirm significant noise 
exposure in combat situations.  The question therefore 
remains whether the evidence indicates that there may be an 
association between this noise exposure and his current audio 
disorders.  Such an indication will be found when there is 
"medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation."  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Referable to the veteran's hearing loss, there is an opinion 
of record in November 1987 which indicates that the veteran's 
hearing loss is noise-induced.  It is unclear, however, 
whether that is referring to the exposure during the 
veteran's combat service or other noise exposure.  It is also 
refers only to the left ear.  Service medical records show a 
degree of hearing loss in the left ear at entry.  See 
entrance examination, dated in May 1964.  Subsequent audio 
exams during service, however, indicate no loss in either 
ear.  It is unclear if the loss resolved, or if the veteran 
was not tested properly.  Regardless, an opinion is necessary 
to determine whether there was preexisting loss that was 
aggravated, or whether the current hearing loss is 
attributable to the significant in-service exposure.  

Regarding the veteran's tinnitus, the veteran credibly 
testified in his hearing before the undersigned as to 
experiencing the ringing in his ears since service.  Given 
the subjective nature of the disorder, and the lack of 
adequate objective testing available for it, the veteran's 
statements indicate a possible connection.  Further medical 
evidence must be sought in these claims. 

The veteran also seeks service connection for coronary artery 
disease (CAD), which he contends has been aggravated by his 
service-connected PTSD.  Specifically, he has attested to 
panic attacks, in which his heart races, as well as an 
inability to adequately handle stress.  This is well-
documented in the mental health clinic progress notes.  No 
opinion has been sought referable to a connection between the 
two, however.  One should be obtained now.  

With respect to the veteran's claim for a total TDIU, with 
the grant herein of a 70 percent rating for PTSD, the veteran 
meets the percentage requirements under 38 C.F.R. § 4.16(a) 
for consideration of a TDIU.  Further, there is evidence of 
record of unemployability.  In particular, examinations 
conducted in conjunction with the veteran's grant of SSA 
disability benefits find that the veteran's PTSD, his heart 
disorder, and his respiratory disorder combine to make the 
veteran unemployable.  When the claims folder is reviewed for 
a determination as to whether the veteran's PTSD has 
aggravated his CAD, it also should be determined whether his 
service-connected disabilities alone produce unemployability.  

As a final matter, it appears from the record that the 
veteran receives regular medical treatment through VA.  
Outpatient clinical records dated from June 2005 forward 
should be obtained.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Obtain VA outpatient clinical records, from 
June 2005 forward, including from the Toledo 
and Brecksville Community Based Outpatient 
Clinics.

2.  Schedule the veteran for a VA audio and ear 
disease examination to determine the nature and 
etiology of the veteran's bilateral hearing 
loss.  Also, the examiner is asked to determine 
whether a diagnosis of tinnitus is appropriate.  
The claims file should be forwarded for review 
by the examiner.  All testing deemed necessary 
should be conducted.  The examiner is asked to 
obtain a complete history of the veteran's 
noise exposure prior to, during, and after his 
military service.  The examiner is then asked 
to render opinions as to the following:

a.  whether it is at least as likely as not 
that the veteran's left ear hearing loss 
noted at entry increased in severity during 
service.  

b.  whether it is at least as likely as not 
that the veteran's bilateral hearing loss, 
and if diagnosed, his tinnitus, is of a type 
as to be related to his noise exposure in 
service in combat.  Attention is invited to 
the veteran's military occupational 
specialty as infantryman in Vietnam; the 
tabbed audio examinations in the service 
medical records jacket; and the November 
1987 VA exam and opinion.  A rationale for 
any opinion offered is requested.

3.  Schedule the veteran for a VA heart 
examination.  The claims file should be 
forwarded for review by the examiner.  All 
testing deemed necessary should be conducted 
and results reported in detail.  Based upon a 
review of the claims file, the physician is 
requested to render opinions as to the 
following:

a.  whether the veteran's service-connected 
PTSD has caused an increase in severity of 
the veteran's coronary artery disease.  
Attention is invited to the May 2005 VA 
mental disorders examination and supporting 
clinical records documenting the veteran's 
frequent panic attacks, chronic anxiety, and 
anger management issues, as well as the 
veteran's medical records documenting heart 
attacks in 1993 and 1994, and his subsequent 
treatment.  A rationale for any opinion 
offered is requested.  

b.  whether the veteran's service-connected 
disabilities alone are of sufficient 
severity to produce unemployability.  
Service connection is in effect for PTSD, 
residuals of vocal cord surgery, 
hemorrhoids, scar of the left leg, and 
dermatophytosis of the feet.  The examiner 
is reminded that consideration may not be 
given to the veteran's age or to the 
impairment caused by non-service-connected 
disabilities.  However, if the examiner 
finds that the veteran's CAD has increased 
in severity because of his PTSD, impairment 
from that disorder may be considered in the 
determination.

4.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


